DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sterilization module” in claim 1 and “fan module” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-2 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin (CN 207323742 – English language machine translation).
Regarding claim 1, Lin discloses (fig. 1-2) a mask storage apparatus (1) comprising: a body (body 11) including an accommodation space (16) in which a mask device (2) is stored; a cover (12) rotatably connected to the body (11) and capable of opening and closing the accommodation space (16); and a compartment (formed by top surface of body 11 located between spaces 16) extending from an inner surface of the body and partitioning the accommodation space into a first accommodation space in which a part of the mask device is accommodated, and a second accommodation space in which a remaining part of the mask device is accommodated (see figure 1 – first and second accommodation spaces both labeled 16), the compartment including a sterilization module (UV light 13) to sterilize the mask device (see English machine translation).
Regarding claim 2, Lin discloses (see figure 1) wherein the compartment extends upward from a bottom surface of the body (the bottom surface being the bottom of body 11 forming accommodating grooves 16), and the sterilization module (UV light 13) is disposed on an upper portion of the compartment.
Regarding claim 18, Lin discloses wherein the body (11) includes a bottom surface for supporting the mask device (bottom surface located in accommodation spaces 16) ; a first side surface extending upward from one side edge of the bottom surface; and a second side surface extending upward from an other edge of the bottom surface, wherein the compartment extends upward from the bottom surface and connects to the first side and the second side forming a contour corresponding to the mask device (see figure 1 – compartment which houses UV light 13 extends from a first and second bottom surface of each accommodating space 16 which extends from a bottom surface of housing 11).
Regarding claim 19, Lin discloses wherein a portion of a bottom of the body (11) is protruded inwards with respect to a different portion of the bottom of the body by a predetermined height (see figure 1 – body 11 protrudes inward at different heights thereby forming spaces 16).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Choi (KR200354992000 – English abstract of record).  
	Lin is set forth above with regards to claim 1, but does not appear to disclose an ion generator to generate ions in the accommodation space of the body.   
	Choi discloses a mask (2) storage case (4) that includes an ion generator (the plastic material that forms the case includes nanosilver) for maintaining the mask (2) in a clean state by eliminating contaminants and odors (see English abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before, before the effective filing date of the claimed invention, to modify the apparatus of Lin and include a nanosilver ion generating composition in the material used for the mask storage case to improve the elimination of odors and contaminants on a mask as taught by Choi.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Sundnes (US 2013/0233874 A1).
	Lin is set forth above with regards to claim 1 and teaches a cover (12) that is rotatably connected to the body (11) and closing the first and second accommodating spaces (16) (see figure 1).  However, Lin does not appear to teach a cover that includes a first and second cover.    
Sundnes discloses a storage container (1A) that comprises a first cover and second cover, wherein the first cover is rotatably connected to a first side of a container and the second cover is rotatably connected to a second side of the container and the first and second covers together close the storage container (see figure 21). Sundnes discloses that by using multiple covers connected to the container, as opposed to a single cover, multiple containers can be stored while taking up less space (see para [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Lin and replace the single cover with first and second covers rotatably mounted to the body, as taught by Sundnes, so that when not in use the containers take up less space in storage while also retaining the lids connected to the containers.  

Allowable Subject Matter
7.	Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the prior art, alone or in combination, fails to teach or fairly suggest wherein the compartment includes an air module for moving air in the accommodation space of the body, the air module includes an air cover including an air inlet through which air is sucked in and an air outlet through which the sucked air is discharged, and an air passage connecting the air inlet and the air outlet.  Claims 4-12 depend from claim 3 and therefore are objected to for at least the reasons applied to claim 3 above.

8.	Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 14, the prior art, alone or in combination, fails to teach or fairly suggest an the ion generator that includes a first ion generator and a second ion generator, wherein the first ion generator is provided at a lower portion of the accommodation space of the body, and the second ion generator is provided at an upper portion of the accommodation space of the body, in the claimed environment.   Claims 15-16, which depend from claim 14, are objected to for the reasons applied above to claim 14.  

9.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or fairly suggest a power transmitter provided at an inner surface of the cover for providing charging power to the mask device, in the claimed environment.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799